DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
 
Response to Arguments
I.	Previous Claim Rejections under 35 U.S.C. § 112
	Applicant’s arguments and accompanying claim amendments dated January 15, 2021 have been fully considered and are persuasive; the claim amendments sufficiently overcome the previous § 112 rejections. Accordingly, those rejections are now withdrawn.



II.	Previous Claim Rejections under 35 U.S.C. § 103
	Applicant’s arguments and accompanying claim amendments dated January 15, 2021 have been fully considered and are persuasive; for the reasons argued by Applicant, and as discussed in the January 14, 2021 interview, the newly added claim amendments define over the existing combinations of prior art references set forth in the previous obviousness rejections. Accordingly, the previous obviousness rejections are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are record are considered to be Linder, Carbunaru and Ahn as explained in the previous office action dated November 17, 2020. A full explanation of the relevance of these references, as well as the additional references cited in the previous obviousness rejections, can be found in that office action and is thus not repeated here. Subsequent to that office action, Applicant provided further claim amendments which define over those references, as noted in the “Response to Arguments” section above; a full and clear explanation of why these claim amendments define over those references may be found in Applicant’s remarks dated January 15, 2021. After further search and consideration, no additional references could be found which could be used, individually or in any combination, to arrive at a proper anticipation or obviousness rejection for any of the pending claims. No other rejections or objections are warranted. Accordingly, the claims are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Saturday, February 27, 2021